                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 KIMBERLY KAY SHERBERT,

                      Plaintiff,

                      v.                             CAUSE NO.: 1:18-CV-206-HAB

 ANDREW SAUL,
 Acting Commissioner of Social Security,

                     Defendant.

                                   OPINION AND ORDER

       Plaintiff Kimberly K. Sherbert has filed an appeal under 42 U.S.C. § 405(g) for

judicial review of the Social Security Commissioner’s decision ceasing her entitlement to

disability insurance benefits under Section 223(f) of the Social Security Act.

       Previously, in October 2012, Plaintiff was found to be under a disability as defined

in the Social Security Act since April 12, 2007, due to functional limitations caused by

narcolepsy. On December 23, 2015, it was determined that Plaintiff was no longer

disabled as of August 4, 2015. This determination was upheld upon reconsideration

before a State Agency Disability Hearing Officer. An Administrative Law Judge (ALJ)

conducted a hearing on July 5, 2017 and, on February 8, 2018, issued a decision (the

Decision) finding that Plaintiff was no longer disabled. (R. 10–20.) On June 5, 2018, the

Appeals Council denied review (R. 1–3), thereby rendering the ALJ’s Decision the final

decision of the Commissioner.
                                        ANALYSIS

A.     Procedural Background and the ALJ’s Decision

       A person suffering from a disability that renders him unable to work may apply

to the Social Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A)

(defining disability as the “inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

not less than 12 months”). To be found disabled, a claimant must demonstrate that his

physical or mental limitations prevent her from doing not only his previous work, but

also any other kind of gainful employment that exists in the national economy,

considering his age, education, and work experience. § 423(d)(2)(A).

       The October 2012 decision is the most recent favorable medical decision in which

Plaintiff was deemed disabled; it is known as the “comparison point decision” (CPD). At

the time of the CPD, Plaintiff was found to have the severe impairment of narcolepsy.

The resulting residual functional capacity (RFC) for light work, with some additional

postural limitations, also included the following: “due to decreased focus, fatigue,

memory deficits, sleepiness, deficits in concentration and tendency to fall asleep at

unscheduled times and for variable lengths of time, the claimant was likely to be off task

for greater than 10 percent of the workday.” (R. 12.)

       Once a claimant is determined to be under disability, her continued entitlement to

benefits is periodically reviewed. 20 C.F.R. § 404.1594(a). A claimant who experiences




                                              2
medical improvement related to her ability to engage in work may lose her eligibility to

receive benefits if there is an improvement in the claimant’s condition:

       A recipient of benefits . . . may be determined not to be entitled to such
       benefits on the basis of a finding that the physical or mental impairment on
       the basis of which such benefits are provided has ceased, does not exist, or
       is not disabling only if such a finding is supported by—

       (1) substantial evidence which demonstrates that—

          (A) there has been any medical improvement in the individual’s
          impairment or combination of impairments (other than medical
          improvement which is not related to the individual’s ability to work),
          and

          (B) the individual is now able to engage in substantial gainful
          activity[.]

42 U.S.C. § 423(f). To determine if a claimant continues to be under disability, the

regulations prescribe an eight-step sequential inquiry. See 20 C.F.R. § 404.1594(f).

       The evaluation process is intended to determine the following: (1) whether

claimant is engaging in substantial gainful activity; (2) if not gainfully employed, whether

the claimant has an impairment or combination of impairments which meets or equals a

listing; (3) if impairments do not meet a listing, whether there has been medical

improvement; (4) if there has been medical improvement, whether the improvement is

related to the claimant’s ability to do work; (5) if there is improvement related to

claimant’s ability to do work, whether an exception to medical improvement applies; (6)

if medical improvement is related to the claimant’s ability to do work or if one of the first

groups of exceptions to medical improvement applies, whether the claimant has a severe

impairment; (7) if the claimant has a severe impairment, whether the claimant has the


                                             3
RFC to perform past relevant work; and (8) if the claimant cannot perform past relevant

work, whether the claimant can perform other work.

       Here, because Plaintiff did not provide requested medical evidence during the

continuing review process, the determination that she was no longer disabled did not

require a determination whether she had medically improved or could engage in

substantial gainful activity. (R. 185.) See 20 C.F.R. § 404.1494(e)(2). However, after

receiving the notice that she would no longer receive benefits, Plaintiff requested

reconsideration of the cessation of disability benefits. The Defendant granted Plaintiff a

hearing and received additional evidence from Plaintiff related to back pain, narcolepsy,

and mild neurocognitive disorder. The disability hearing officer determined, using the

eight-step evaluation process, that Plaintiff was no longer disabled. (R. 207–14.)

       Plaintiff appealed the determination, requesting a hearing before an ALJ. A

hearing was conducted on July 5, 2017, and the ALJ’s resulting Decision applied the eight

steps. Relevant findings include the ALJ’s determination that Plaintiff’s current severe

impairments were narcolepsy, minimal lumbar spondylosis at L3-L4 and L4-L5, obesity,

status post gastric sleeve procedure, and mild neurocognitive disorder. (R. 12.) The ALJ

also found that Plaintiff “has not had an impairment or combination of impairments

which met or medically equaled the severity of an impairment listed.” (R. 13.) The ALJ

considered listings 1.04 (Disorders of the spine), 11.00 (Neurological) and 12.02

(Neurocognitive disorders).

       The ALJ determined that Plaintiff’s medical improvement occurred on August 4,

2015, as there had been a decrease in the medical severity of the impairment that was

                                             4
present at the CPD. Medical improvement is defined as any decrease in medical severity

of the impairment or impairments, as established by improvement in symptoms, signs,

or laboratory findings. 20 C.F.R. § 404.1594(b)(1). The ALJ determined that, since August

4, 2015, Plaintiff’s narcolepsy had decreased in medical severity to the point where

Plaintiff had the RFC to perform all exertional levels as defined in 20 C.F.R. § 404.1567(b),

with some exception. She could only occasionally climb ramps and stairs, could never

climb ladders, ropes, or scaffolds, and could not work in proximity to hazards, such as

open and moving machinery, unprotected heights, open flames and large bodies of

water. Additionally, Plaintiff would be off task up to 15% of the workday. In making this

RFC, the ALJ did not consider the limiting effects of the impairments that developed after

the CPD.

       The ALJ also determined that Plaintiff’s medical improvement was related to the

ability to work, see 20 C.F.R. § 404.1594(c)(3)(ii), because it resulted in an increase in

Plaintiff’s RFC, see 20 C.F.R. § 404.1594(b)(3) (stating that medical improvement is not

related to the ability to work unless it results in an increase in the claimant’s functional

capacity to perform basic work activities). Next, the ALJ determined that Plaintiff

continued to have a severe impairment or combination of impairments and determined

Plaintiff’s RFC based on all Plaintiff’s medically determinable impairments. The resulting

RFC was that Plaintiff could perform light work as defined in 20 C.F.R. § 404.1567(c),

except that she had the same restrictions from the prior decision related to climbing and

working around hazards. Additionally, she would be off task up to 15% of the workday,

but could understand, remember, and carry out simple instructions and tasks, could

                                             5
make judgments on simple work decisions, and would respond appropriately to

coworkers, supervisors and the general public. Plaintiff could also deal with routine

changes in a routine work setting. (R. 15.)

         Plaintiff did not have past relevant work. However, in consideration of the above

RFC and Plaintiff’s age, education, and work experience, the ALJ found, based on

hypothetical questions to the vocational expert (VE), that Plaintiff could perform work

that existed in significant numbers in the national economy. These included office helper,

sales attendant, and rental consultant. Accordingly, Plaintiff was no longer disabled

within the meaning of the Social Security Act as of August 4, 2015.

B.       Standard of Review

         A claimant who is found to be “not disabled” may challenge the Commissioner’s

final decision in federal court. This Court must affirm the ALJ’s decision if it is supported

by substantial evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290

F.3d 936, 940 (7th Cir. 2002). Substantial evidence is “evidence a reasonable person would

accept as adequate to support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir.

2007).

         In determining whether there is substantial evidence, the Court reviews the entire

record. Kepple v. Massanari, 268 F.3d 513, 516 (7th Cir. 2001). However, review is

deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). A reviewing court will not

“reweigh evidence, resolve conflicts, decide questions of credibility, or substitute [its]

own judgment for that of the Commissioner.” Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

                                               6
       Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm

it. Lopez, 336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece

of evidence in the record, he “must build an accurate and logical bridge from the evidence

to [the] conclusion.” Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the

ALJ “may not select and discuss only that evidence that favors his ultimate conclusion,”

Diaz v. Chater, 55 F.3d 300, 308 (7th Cir. 1995), but “must confront the evidence that does

not support his conclusion and explain why it was rejected,” Indoranto v. Barnhart, 374

F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently articulate his

assessment of the evidence to assure” the court that he “considered the important

evidence” and to enable the court “to trace the path of [his] reasoning.” Carlson v. Shalala,

999 F.2d 180, 181 (7th Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir.

1985) (internal quotation marks omitted)).

C.     Legal Analysis

       Plaintiff, who is proceeding without counsel, makes several arguments on appeal.

The Court begins by clarifying that the only decision that is reviewable is the ALJ’s

February 9, 2018, Decision. Accordingly, Plaintiff’s arguments pertaining to the initial

cessation of benefits, or to the disability hearing officer’s decision on appeal, are not

considered. However, the Court has liberally construed Plaintiff’s submissions, and notes

that the essence of her arguments is that her medical condition has not improved, and

neither have her functional limitations. She submits that the ALJ and the VE did not

consider the combined effects of her impairments. According to Plaintiff, not only is her

                                             7
narcolepsy unimproved but, the combination of impairments causes a greater degree of

limitations than when she was originally deemed disabled.

      Plaintiff takes issue with the ALJ’s statement that, in making the RFC assessment,

she did not consider the limiting effects of the impairments that developed after the CPD.

(R. 14.) However, because the ALJ made that statement in connection with steps three

and four, it was an appropriate limitation under the governing regulations. “Medical

improvement is any decrease in the medical severity of your impairment(s) which was

present at the time of the most recent favorable medical decision that you were disabled or

continued to be disabled.” 20 C.F.R. § 404.1594(b)(1) (emphasis added); see also 20 C.F.R.

§ 404.1594(b)(7) (For purposes of determining whether medical improvement has

occurred, we will compare the current medical severity of that impairment(s) which was

present at the time of the most recent favorable medical decision that you were disabled

or continued to be disabled to the medical severity of that impairment(s) at that time.).

Thus, it was appropriate for the ALJ to consider only the limiting effects of the

impairment that was present at the time of the CPD.

      That is not to say, however, that the ALJ’s finding of medical improvement is

supported by substantial evidence. “Medical improvement . . . is determined by a

comparison of prior and current medical evidence which must show that there have been

changes (improvement) in the symptoms, signs or laboratory findings associated with

that impairment(s).” Id. § 404.1594(c)(1). In assessing Plaintiff’s potential improvement,

the ALJ pointed to 2014 reports from neurologist A. Kahn, M.D., who had been treating



                                            8
Plaintiff for narcolepsy since 2007. The ALJ also discussed notes from Plaintiff’s primary

care provider in 2014 and 2015. The ALJ reasoned:

       The medical evidence from 2014 and up to the cessation of disability shows
       that the claimant’s narcolepsy has been controlled with medication (e.g.
       B3F). Notes from claimant’s primary care provider from 2014 and 2015 do
       not mention any narcolepsy symptoms (B1F; B15F). In October 2014,
       claimant advised her neurologist that she was doing okay, was without side
       effects and had no new concerns (B3F/5). Neurological examination was
       unremarkable and the claimant’s medication was not changed (B3F/5).

(R. 14.)

       The Court finds that the ALJ has not built an accurate and logical bridge between

the evidence and her conclusion. The ALJ does not specifically address the signs and

symptoms that improved, or make a comparison to those that existed previously, at the

time of the CPD. In 2014, Plaintiff saw Dr. Kahn for: “Chief Complaint: Recheck

narcolepsy. Doing okay. Yearly med check.” (R. 418.) Plaintiff noted no side-affects and

“no new concerns.” (R. 420.)

       The ALJ does not explain how a notation of “doing okay” is intended to indicate

an absence of symptoms, or an improvement in symptoms. During the CPD, Dr. Kahn

had made a similar notation, that Plaintiff was doing well, yet the ALJ determined that

this did not mean Plaintiff was symptom free or was without disabling symptoms and

limitations of function. Rather, the statement indicated an improvement (although

minimal) over prior symptoms. (R. 174.) This Court concludes that—absent further

explanation and comparison to previous records—“doing okay” is not an upgrade from

“doing well.” Defendant argues to this Court that doing okay should be “considered in

the context of Plaintiff’s RFC having improved significantly.” (Def.’s Mem. 7.) That

                                            9
argument takes a backwards view of the process. Medically determinable impairments,

to the degree they are accompanied by functional limitations, determine a claimant’s

RFC. See 20 C.F.R. § 404.1594.

      Plaintiff’s indication that she had no “new concerns” is not a medical finding about

whether her symptoms had lessened. Ongoing symptoms of narcolepsy would not be a

new concern, as she had been diagnosed with the condition years earlier. Finally, as the

ALJ noted in her Decision, Plaintiff’s medication was not changed. The medications were

described at the time of the CPD as being “at very high doses.” (R. 174.) Yet, disabling

symptoms remained. The ALJ’s observation, that medications remained unchanged, is

not a comparison of signs, symptoms, or laboratory findings that supports a conclusion

that Plaintiff experienced medical improvement under the Social Security Act.

      The ALJ also noted that records from Plaintiff’s primary care provider did not

mention narcolepsy symptoms. Rather than viewing this as substantial evidence of

medical improvement, the Court finds that the records are of no value as a comparison of

the signs and symptoms of Plaintiff’s narcolepsy. Additionally, the notes for each visit

state: “The following portions of the patient’s history were reviewed and updated as

appropriate: allergies, current medication, past family history, past medical history, past

social history, past surgical history and problem list.” (See, e.g., R. 384.) However, the

substance of those updates is not provided.

      Although the ALJ also references a July 2015 psychological consultative exam, as

well as July 2015 medical consultative exam, any comparison to signs and symptoms



                                            10
from 2007 are nevertheless lacking. The ALJ’s Decision contains no discussion of the

medical reports at the time of the CPD.

      Because substantial evidence does not support the ALJ’s conclusion that Plaintiff’s

medical condition improved by August 4, 2015, remand is appropriate to permit

Defendant to conduct a proper analysis of whether there was medical improvement.

                                    CONCLUSION

      For the reasons stated above, the Court REVERSES the Decision and REMANDS

for further proceedings.

      SO ORDERED on March 9, 2020.

                                           s/ Holly A. Brady
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT




                                           11
